UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07851 Franklin Templeton Fund Allocator Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: 5/31 Date of reporting period: _2/28/14 Item 1. Schedule of Investments. Franklin Templeton Fund Allocator Series Statement of Investments, February 28, 2014 (unaudited) Franklin Templeton Multi-Asset Real Return Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds 84.3% Alternative Strategies 18.4% a Franklin K2 Alternative Strategies Fund, Class R6 95,057 $ 1,019,686 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 266,157 2,517,844 a,b Franklin Pelagos Managed Futures Strategy Fund 49,872 405,457 3,942,987 Domestic Equity 13.1% a,b Franklin DynaTech Fund, Class R6 7,287 350,421 a,b Franklin Growth Opportunities Fund, Class R6 9,828 318,430 a Franklin MicroCap Value Fund, Class R6 19,425 771,770 a Franklin Natural Resources Fund, Class R6 8,343 332,121 a Franklin Rising Dividends Fund, Class R6 3,841 186,804 a,b Franklin Small Cap Growth Fund, Class R6 15,909 324,394 a Franklin Utilities Fund, Class R6 18,266 290,791 a Mutual Shares Fund, Class R6 8,143 232,738 2,807,469 Domestic Fixed Income 24.5% a Franklin Adjustable U.S. Government Securities Fund, Class R6 38,046 331,758 a Franklin Floating Rate Daily Access Fund, Class R6 147,264 1,356,299 a Franklin High Income Fund, Class R6 480,274 1,032,589 a Franklin Low Duration Total Return Fund, Class R6 96,148 976,861 a Franklin Strategic Income Fund, Class R6 107,769 1,136,964 a Franklin U.S. Government Securities Fund, Class R6 66,116 433,057 5,267,528 Foreign Equity 20.9% a Franklin Global Real Estate Fund, Class R6 56,341 453,544 a Franklin International Small Cap Growth Fund, Class R6 58,784 1,360,853 a Templeton Foreign Fund, Class R6 91,895 760,889 a Templeton Frontier Markets Fund, Class R6 65,108 1,173,898 Vanguard FTSE Europe, ETF 6,200 373,426 WisdomTree Japan Hedged Equity Fund, ETF (Japan) 7,500 357,825 4,480,435 Foreign Fixed Income 7.4% a Franklin Templeton Emerging Market Debt Opportunities Fund 30,818 356,253 a Templeton Global Total Return Fund, Class R6 92,279 1,225,467 1,581,720 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $17,216,220) 18,080,139 Principal Amount * Foreign Government and Agency Securities (Cost $ 95,495) 0.4% c Mexican Udibonos, Index Linked, 5.00%, 6/16/16 11,284 d MXN 92,694 U.S. Government and Agency Securities 8.8% c U.S. Treasury Bond, Index Linked, 0.125%, 4/15/17 247,280 256,853 0.375%, 7/15/23 75,107 75,145 2.125%, 2/15/41 106,420 127,413 0.75%, 2/15/42 51,569 44,754 c U.S. Treasury Note, Index Linked, 1.25%, 4/15/14 277,502 279,247 1.625%, 1/15/15 152,563 157,295 0.125%, 4/15/16 301,963 312,425 2.50%, 7/15/16 115,399 127,182 2.375%, 1/15/17 144,454 159,943 0.125%, 4/15/18 20,163 20,891 1.125%, 1/15/21 106,536 114,809 0.625%, 7/15/21 206,803 216,028 Total U.S. Government and Agency Securities (Cost $1,916,985) 1,891,985 Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Templeton Fund Allocator Series Statement of Investments, February 28, 2014 (unaudited) (continued) Total Investments before Short Term Investments (Cost $19,228,700) 20,064,818 Shares Short Term Investments (Cost $1,423,352) 6.6% Money Market Funds 6.6% a,b Institutional Fiduciary Trust Money Market Portfolio 1,423,352 1,423,352 Total Investments (Cost $20,652,052) 100.1% 21,488,170 Other Assets, less Liabilities ( ) % (28,709 ) Net Assets 100.0% $ 21,459,461 * The principal amount is stated in U.S. dollars unless otherwise indicated. a See Note 4 regarding investments in Underlying Funds. b Non-income producing. c Principal amount of security is adjusted for inflation. d Principal amount is stated in 100 Unidad de Inversion Units. A BBREVIATIONS Currency MXN - Mexican Peso Selected Portfolio ETF - Exchange Traded Fund Franklin Templeton Fund Allocator Series Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Templeton Fund Allocator Series (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company, consisting of fourteen funds (Funds). The FranklinTempleton Multi-Asset Real Return Fund (Fund) is included in this report. The Fund invests primarily in Franklin Templeton mutual funds (Underlying Funds). The accounting policies of the Underlying Funds are outlined in their respective shareholder reports. A copy of the Underlying Funds’ shareholder reports is available on the U.S. Securities and Exchange Commission (SEC) website at sec.gov or at the SEC’s Public Reference Room in Washington, D.C. The Underlying Funds’ shareholder reports are not covered by this report. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trust's Board of Trustees (the Board), the Fund’s administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund’s valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Investments in the Underlying Funds are valued at their closing NAV each trading day. Exchange traded funds (ETFs) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. INCOME TAXES At February 28, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 20,732,913 Unrealized appreciation $ 1,063,837 Unrealized depreciation (308,580 ) Net unrealized appreciation (depreciation) $ 755,257 4. INVESTMENTS IN UNDERLYING FUNDS The Fund, which is managed by Franklin Advisers, Inc. (Advisers), invests primarily in the Underlying Funds which are managed by Advisers or its affiliates. The Fund does not invest in the Underlying Funds for the purpose of exercising a controlling influence over the management or policies. Investments in Underlying Funds for the nine months ended February 28, 2014, were as follows: % of Underlying Fund Number of Shares Number of Shares Value at Shares Outstanding Held at Beginning Gross Gross Held at End of End of Investment Realized Capital Held at End of Underlying Funds of Period Additions Reductions Period Period Income Gain (Loss) Period Franklin Adjustable U.S. Government Securities Fund, Class R6 44,757 24,711 31,422 38,046 $ 331,758 $ 5,302 $ (2,461 ) 0.02 % Franklin DynaTech Fund, Class R6 5,629 3,903 2,245 7,287 350,421 - 17,049 a 0.02 % Franklin Floating Rate Daily Access Fund, Class R6 99,166 48,098 - 147,264 1,356,299 36,717 - 0.02 % Franklin Global Real Estate Fund, Class R6 47,333 9,008 - 56,341 453,544 7,359 - 0.30 % Franklin Gold and Precious Metals Fund, Class R6 3,538 - 3,538 - - b - (44,006 ) - Franklin Grow th Opportunities Fund, Class R6 12,944 5,441 8,557 9,828 318,430 - 43,863 a 0.03 % Franklin High Income Fund, Class R6 138,115 342,159 - 480,274 1,032,589 27,335 - 0.02 % Franklin International Small Cap Grow th Fund, Class R6 51,114 19,216 11,546 58,784 1,360,853 11,243 31,540 a 0.07 % Franklin K2 Alternative Strategies Fund, Class R6 - 95,057 - 95,057 1,019,686 - - 0.30 % Franklin Low Duration Total Return Fund, Class R6 44,845 51,303 - 96,148 976,861 18,061 - 0.05 % Franklin MicroCap Value Fund, Class R6 11,721 9,702 1,998 19,425 771,770 3,222 46,903 a 0.14 % Franklin Natural Resources Fund, Class R6 6,078 2,265 - 8,343 332,121 1,313 - 0.04 % Franklin Pelagos Commodities Strategy Fund, Class R6 185,857 c 80,300 - 266,157 2,517,844 - - 3.73 % Franklin Pelagos Managed Futures Strategy Fund 49,872 - - 49,872 405,457 - - 3.44 % Franklin Rising Dividends Fund, Class R6 9,504 340 6,003 3,841 186,804 3,423 33,892 - d Franklin Small Cap Grow th Fund, Class R6 - 27,544 11,635 15,909 324,394 - 24,744 a 0.02 % Franklin Strategic Income Fund, Class R6 82,181 25,588 - 107,769 1,136,964 35,979 9,236 a 0.01 % Franklin Templeton Emerging Market Debt Opportunities Fund 69,602 13,803 52,587 30,818 356,253 31,063 (33,148 ) a 0.06 % Franklin U.S. Government Securities Fund, Class R6 92,912 3,443 30,239 66,116 433,057 12,404 (8,825 ) 0.01 % Franklin Utilities Fund, Class R6 29,145 1,245 12,124 18,266 290,791 9,654 3,867 a 0.01 % Institutional Fiduciary Trust Money Market Portfolio 1,199,161 6,848,609 6,624,418 1,423,352 1,423,352 - - 0.01 % Mutual Shares Fund, Class R6 23,361 999 16,217 8,143 232,738 7,674 45,598 - d Templeton China World Fund, Class R6 3,902 - 3,902 - - b - (12,037 ) - Templeton Developing Markets Trust, Class R6 9,399 3,372 12,771 - - b 5,082 (4,787 ) a - Templeton Foreign Fund, Class R6 14,188 96,623 18,916 91,895 760,889 11,196 11,233 a 0.01 % Templeton Frontier Markets Fund, Class R6 50,203 14,905 - 65,108 1,173,898 23,419 9,089 a 0.08 % Templeton Global Total Return Fund, Class R6 113,273 20,325 41,319 92,279 1,225,467 53,711 (22,174 ) 0.01 % Total $ 18,772,240 $ 304,157 $ 149,576 a Includes realized gain distributions received. b As of February 28, 2014, no longer held by the fund. c Effective January 10, 2014, the Underlying Fund's shares w ere exchanged to Class R6. d Rounds to less than 0.01%. 5. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of February 28, 2014, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Investments in Underlying Funds and Exchange Traded Funds a $ 17,674,682 $ 405,457 $ - $ 18,080,139 Foreign Government and Agency Securities - 92,694 - 92,694 U.S. Government and Agency Securities - 1,891,985 - 1,891,985 Short Term Investments 1,423,352 - - 1,423,352 Total Investments in Securities $ 19,098,034 $ 2,390,136 $ - $ 21,488,170 a For detailed Underlying Fund and ETF categories, see the accompanying Statement of Investments. During the period ended February 28, 2014, the Fund recorded significant transfers of assets between Level 1 and Level 2 within the fair value hierarchy due to the availability of a quoted price in an active market, as follows: Transfer During the Period From Level 2 to Level 1 Assets: Investments in Securities Investments in Underlying Funds and Exchange Traded Funds: $ 2,517,844 6. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN TEMPLETON FUND ALLOCATOR SERIES By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date April 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date April 25, 2014 By /s/GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date April 25, 2014
